department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c o f f ic e o f o f f ic e o f c h ief c o u n sel c h ief c o u n sel date number info release date tege eoeg et2 spr-139740-01 uil reference qualified_transportation_fringe_benefits dear ms this letter is written in response to your written inquiry dated date concerning qualified_transportation_fringe_benefits specifically you asked whether or not the amounts remaining in a qualified_transportation_fringe benefit arrangement for which no substantiation was made are forfeited at the end of a year you explain that the arrangement allows for withholding from employees’ pretax wages for qualified_parking and transit costs while the internal_revenue_service does provide guidance in the form of letter rulings such rulings must be requested in accordance with instructions found in revproc_2001_1 i r b your request does not conform to the requirements of revproc_2001_1 and therefore does not provide the necessary information to issue a ruling applying internal_revenue_code code sec_132 and its applicable regulations to your specific set of facts nonetheless we will provide general information regarding the particular aspect of qualified_transportation in which you expressed an interest code sec_132 excludes from gross_income any fringe benefit that constitutes a qualified_transportation_fringe code sec_132 defines the term qualified_transportation_fringe to include transportation provided by an employer to an employee for commuter_highway_vehicle if such travel is between the employee’s residence and place of employment any transit_pass and qualified_parking the amount spr-139740-01 that may be excluded from gross_income is dollar_figure per month1 for the aggregate benefit of transportation by commuter vehicle and transit_pass and dollar_figure per month for qualified_parking code sec_132 provides that an employer may allow an employee the choice of receiving either a fixed amount of cash compensation at a specified future date or a fixed amount of qualified_transportation fringes to be provided at a future date ie a pretax reduction of compensation under sec_1_132-9 q a-14 a compensation reduction election must be made before the employee is able to currently receive the cash or other taxable_amount at the employee’s discretion which determination does not depend on the constructive receipt rules of code sec_451 the election must specify the period for which the qualified_transportation_fringe will be provided and such period cannot begin before the election is made sec_1_132-9 q a-14 provides that an employee may not revoke a compensation reduction election after the employee is currently able to receive the cash or other taxable_amount at the employee’s discretion or after the beginning of the period for which the qualified_transportation_fringe will be provided eg the period that is described on the employee’s election form such as a calendar month unless an election is revoked as previously described an employee may not subsequently receive the compensation that is withheld in other words if an employee terminates employment a compensation reduction arrangement for qualified_transportation fringes may not provide that an employee who ceases to participate in the arrangement will be entitled to receive a refund of the reduction amount that exceeds the actual qualified_transportation_fringe expense sec_1_132-9 q a-15 provides that an employee may carry over unused compensation reduction amounts to subsequent periods pursuant to the employer’s compensation reduction arrangement for example an employee elects prior to november to reduce compensation by dollar_figure for the month of november the employee incurs dollar_figure in employee-operated commuter_highway_vehicle expenses during november for which amount the employee is reimbursed dollar_figure by election made before december the employee elects to reduce compensation by dollar_figure for december which is the amount of employee-operated commuter_highway_vehicle expenses that he incurs and for which he is reimbursed before january the employee elects to reduce compensation by dollar_figure for the month of january the employee incurs dollar_figure in employee-operated commuter_highway_vehicle expenses during january and is reimbursed dollar_figure because the employer allows the employee to carry over to the next year the dollar_figure by which the compensation reductions for november and december exceeded the employee-operated commuter_highway_vehicle effective for tax years beginning after date such monthly limit increases to dollar_figure spr-139740-01 expenses and because the amount does not exceed the statutory amount incurred in january the amount of dollar_figure that the employee is reimbursed is excludable from the employee’s wages for income and employment_tax purposes we trust that this discussion of code sec_132 and the applicable regulations will be helpful to you if you have any additional questions or need further assistance please contact patricia p holdsworth employee identification_number at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
